962 So.2d 937 (2007)
Vincent CLARK, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1739.
District Court of Appeal of Florida, Third District.
July 18, 2007.
Vincent Clark, in proper person.
Bill McCollum, Attorney General, and Lucretia A. Pitts, Assistant Attorney General, for appellee.
Before COPE and GREEN, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We reverse the order denying defendant's motion to correct illegal sentence. Based on the authority of State v. Hearns, 961 So.2d 211 (Fla.2007), we find that the trial court erred in finding that the defendant's conviction for battery on a law enforcement officer was a qualifying offense for purposes of sentencing defendant as a violent career criminal. This cause is therefore reversed and remanded with instructions to re-sentence defendant without the violent career criminal designation.
Reversed and remanded.